Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Attorney Brad Thomas on 02/10/2021.

Claims
In the application, Claim 1 has been amended to rectify typos in the Examiner’s Amendment mailed 02/03/2021:
Regarding Claim 1, lines 10-11, the existing language:
“c) from the thermodynamic properties calculated during step b), calculating the density, of the refrigerant inside each component of the air conditioning system;”
Has been amended to:
-- c) from the thermodynamic properties calculated during step b), calculating a density value of the refrigerant inside each component of the air conditioning system; -- 

Regarding Claim 1, line 13, the existing language:
“air conditioning system, calculating the passage volume of the refrigerant inside”
Has been amended to:
-- air conditioning system, calculating a passage volume value of the refrigerant inside -- 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
02/12/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746